Pee Cueiam.
This suit was brought to recover one thousand dollars ($1,000), as a bonus or prize for the sale of real estate.' The trial resulted in a verdict and judgment in favor of the plaintiff. The defendant obtained a rule to show cause and writes down nine.reasons for a new trial. Our reading of the testimony sent up with the rule to show cause and a consideration of the reasons filed thereunder lead us to the conclusion that the rule to show cause should be discharged. The rule is therefore discharged.